Citation Nr: 0810112	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the termination of compensation benefits effective 
from December [redacted], 2001, to November [redacted], 2002, by reason of the 
veteran's fugitive felon status was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and September 2003 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, that terminated the 
veteran's disability compensation benefits effective from 
December [redacted], 2001 by reason of his fugitive felon status; and 
a December 2005 statement of the case issued by the RO in 
Houston, Texas that determined that the veteran's fugitive 
felon status extended from December [redacted], 2001, until his 
incarceration on November [redacted], 2002.  The veteran's claims file 
was subsequently transferred to the RO in Phoenix, Arizona.  

In January 2008, the veteran appeared at the RO in Phoenix, 
Arizona, for a travel Board hearing before the undersigned.  
The transcript of that hearing has been associated with the 
claims file.

In March 2008, pursuant to the provisions of 38 U.S.C.A. 
§ 7101 and 38 C.F.R. § 20.900(c), the Board granted the 
motion of the veteran to advance his claim on the Board's 
docket.  The case is now ready for appellate review. 

In February 2004, the veteran was advised by the VA Debt 
Management Center (DMC) that as a result of his fugitive 
status from December [redacted], 2001 to November [redacted], 2002, and his 
incarceration status from November [redacted], 2002 to August 30, 
2003, he had incurred a disability compensation overpayment 
indebtedness in the total amount of $11,507.73.  In February 
2004, the veteran filed a request for a waiver of that 
indebtedness with the DMC which was referred to the Committee 
on Waivers and Compromises (Committee) at the RO.  

In October 2005, the Committee at the RO directed a letter to 
the veteran that indicated that an adjustment had been made 
that lowered his overpayment debt from $11,507.73 to 
$4,022.00.  There was no explanation as to the basis for the 
adjustment.  In an October 2005 decision on waiver, the 
Committee denied the veteran's request for a waiver of what 
was deemed to be the remaining indebtedness of $4,022.00.  
There is no indication that the veteran was provided notice 
of this decision or his rights to appeal.  This information 
is directed to the RO for appropriate action.  


FINDINGS OF FACT

1.  On September 23, 1992, a Federal felony "obstructing 
justice" warrant was issued against the veteran based upon 
his status as a fugitive from prosecution for a Federal 
felony charge.  

2.  On December [redacted], 2001, the law was changed to prohibit the 
award of VA benefits to fugitive felons.

3.  The veteran remained a fugitive felon until his 
incarceration on November [redacted], 2002.


CONCLUSION OF LAW

Compensation benefits for the veteran were prohibited as a 
matter of law effective December [redacted], 2001 to November [redacted], 
2002, by reason of an outstanding fugitive felon warrant.  38 
U.S.C.A. §§ 501, 5103(a), 5103A, 5313B (West 2002); 38 C.F.R. 
§ 3.665(n) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain fugitive veterans.  Thus, the VCAA is 
not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).

Legal Criteria

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002).  

The implementing regulation, 38 C.F.R. § 3.665(n) (2007), 
provides:

Fugitive Felons:

(1)	Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon. 
Compensation or DIC is not payable on behalf of a dependent 
of a veteran for any period during which the veteran or the 
dependent is a fugitive felon.

(2)	For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

(3)	For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4)	For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n) (2007).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.' Id.  The SSA's fugitive 
felon provision is essentially identical to the VA provision 
cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Analysis

Although the veteran admits that he was a fugitive from 
prosecution for a Federal felony charge of possession with 
intent to distribute marijuana, he argues that he was 
entitled to VA compensation benefits for the period at issue, 
namely from December [redacted], 2001 to November [redacted], 2002, because he 
was not convicted of a felony before or during this period 
and therefore cannot be considered a fugitive felon.  

In written statements and at his January 2008 Board hearing, 
the veteran admitted that in 1992 he evaded prosecution for 
Federal felony charges by moving from Texas to California and 
changing his name to an alias.  He alleges that he did so in 
order to follow and apprehend the people who had set him up 
for the crime that was charged against him.  He alleges that 
the felony "obstructing justice" charge was dismissed as 
part of his plea agreement in May 2003, in which he pleaded 
guilty to possession with intent to distribute marijuana, a 
Schedule I controlled substance, and was sentenced to 24 
months imprisonment.  

Essentially, the following facts are not in dispute:  

A Federal felony "obstructing justice" warrant based upon 
the veteran's status as a fugitive avoiding prosecution for a 
Federal felony charge of possession with intent to distribute 
marijuana, a Schedule I controlled substance, was issued 
against the veteran on September 23, 1992.  

On December [redacted], 2001, the law was changed to prohibit the 
award of benefits to fugitive felons.

The veteran remained a fugitive felon attempting to avoid 
Federal prosecution for a felony until his incarceration on 
November [redacted], 2002.

As noted above, the veteran does not maintain that he was not 
a fugitive, rather he contends that he was never convicted on 
the fugitive felony warrant of obstructing justice that was 
issued against him.  He further asserts that he should be 
entitled to full retroactive benefits because the warrant was 
ultimately dismissed.

Regardless of whether the outstanding "obstructing justice" 
warrant was dismissed in May 2003, it does not alter the fact 
that the veteran was a fugitive felon at the time that the 
warrant was issued in September 1992 and that he remained a 
fugitive felon until his incarceration on November [redacted], 2002, 
including during the period from December [redacted], 2001.  The date 
that the veteran was allegedly cleared of the fugitive felony 
"obstructing justice" warrant has no effect on the fact 
that the veteran remained a felon for the extent of the 
period at issue.  With certain exceptions not applicable 
here, he is not, by law, entitled to recoup the benefits 
withheld during the time he was a fugitive felon, even if the 
warrant was ultimately cleared.

The evidence is uncontroverted that a fugitive felony warrant 
of "obstructing justice" was issued on September 23, 1992, 
and that the veteran met the definition of a felony fugitive 
as of that date until his incarceration on November [redacted], 2002, 
including at the time of the pertinent change in the law on 
December [redacted], 2001.

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  The 
veteran is not entitled to receive payment of disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.




ORDER


Termination of compensation benefits effective from December 
[redacted], 2001 to November [redacted], 2002, by reason of the veteran's 
fugitive felon status was proper.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


